10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

J, rt 4d |

 
   

P.O. BOX 152
MESA, AZ 85211

FOR THE SOUTHERN DISTRICT OF NEW YORK

(FOLEY SQUARE)
D. GEORGE SWEIGERT Case No.: 1:18-cv-08653-UA
Plaintiff,
vs. JURY TRIAL DEMANDED

JASON GOODMAN

PLAINTIFF’S ELEVENTH

Defendant REQUEST FOR JUDICIAL NOTICE [11-RJN]

 

 

 

NOW COMES THE PRO SE plaintiff, a layman non-attorney who is acting in the capacity of private
attorney general in a public interest lawsuit, to respectfully request this Court take notice of certain public records

and documents.

PUBLIC ARTIFACT ONE:

YouTube video published on “Jason Goodman” channel entitled, “*“PATREON PREVIEW* with Kevin

Shipp — THE DARK LEFT AGENDA What Does the Kavanaugh Hearing Mean? Streamed live on Oct 4,

2018

 

PUBLIC ARTIFACT TWO:

The book referenced in the video above. From the Company of Shadows. Amazon.
https://www.amazon.com/gp/product/0692017968/ref=dbs_a_def_rwt_bibl_vppi_i0

PUBLIC ARTIFACT THREE:

PRESS RELEASE for the book described in Jason Goodman’s video. https://www.prnewswire.com/news-
releases/former-cia-agent-kevin-shipp-reveals-shocking-details-in-new-book-from-the-company-of-shadows-
221304401.html ,

1
PLAINTIFF’S ELEVENTH REQUEST FOR JUDICIAL NOTICE [11-RJN]

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

be |

Case 1:18-cv-08653-VEC-SDA Document 38 Filed 10/15/18 Page 2 of 15

PUBLIC ARTIFACT FOUR:

Author of the book described in Jason Goodman’s video as Plaintiff in federal lawsuit. PACER entries for
U.S.D.C. for the District of Columbia (Washington, DC), CIVIL DOCKET FOR CASE #: 1:14-cy-01589-
EGS. Internet URL: https://ecf.dced.uscourts.gov/cgi-bin/DktRpt.pl?7 13926706713069-L_1_ 0-1

PUBLIC ARTIFACT FIVE:
Author of the book mentioned in the Jason Goodman video comments on this present lawsuit.
-cia-whistleblower/

https://trackingmeroz.wordpress.com/tag/kevin-shi

     

ATTESTATION
The undersigned hereby attests that the attached artifacts are true and accurate representations created from
source displays on the Internet or printed books. These artifacts are provided in a good faith effort to increase
judicial efficiency and to promote equal justice.

The undersigned hereby attests that the foregoing statements have been made under penalties of perjury.

t GEORGE ec 1

Dated this day of October iz. 2018

2
PLAINTIFF’S ELEVENTH REQUEST FOR JUDICIAL NOTICE [11-RJN]

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

AL ots the a.’

Case 1:18-cv-08653-VEC-SDA Document 38 Filed 10/15/18 Page 3 of 15

PUBLIC ARTIFACT ONE:

 

YouTube video published on “Jason Goodman” channel entitled, “*PATREON PREVIEW* with Kevin

Shipp — THE DARK LEFT AGENDA What Does the Kavanaugh Hearing Mean? Streamed live on Oct 4,
2018

Internet URL: https://www.youtube.com/watch?v=Zrk0 Ni6nTk&t=17s

   

PATREON

>» a} oa) O00 TO

 

 

*PATREON PREVIEW’ with Kevin Shipp - THE DARK LEFT
AGENDA What Does the Kavanaugh Hearing Mean?

Jason Goodman
3,827 views
of 668 t } Share se Move 1@ os Py

Streamed live on Oct 4, 2018

in this free preview, we will explore f Kevin's insights into the agenda of "The Dark Left" an extreme subgroup within the American political left,
bent on the d tion of the U.S. C and of our Di Republic by wt means y.

Recovering CIA Officer Kevin Shipp joins me tonight Only ON Patreon at 7pm

Watch tonight's episode of “The Intelligence Assessment with Kevin Shipp" Only ON Patreon

htip:/Avww.patreon.com/crowdsourcethe...
https:/Awww.patreon.com/kevin_shipp

 

Right now, the official U.S. time is:

10:09:08 a.m

Monday, October 8, 2018
| Pacific Time(DST) ~

 

3
PLAINTIFF’S ELEVENTH REQUEST FOR JUDICIAL NOTICE [{11-RJN]

 
 

T
i

Case 1:18-cv-08653-VEC-SDA Document 38 Filed 10/15/18 Page 4 of 15

ddiys uinayjwos uoaqed mays sday
“-gyyaoNospmosIpUOs uOSed nuaay-dny

UOaNEd NO AluO .ddiys ulaey ym juawssassy aouabijazyj ay), JO eposida szybiu0y ye
uid) ye UOaIeY NO Ajuo yyBiu0} aw suiol ddiys ulnsy 109430 VIO Buuarosay
‘Ayessaoeu suraw Jaaayeum Aq a11Qnday Ies50WWAG] INO JO MOJYWOAO PUL UONISUOD “SF Bp JO UORINASAp Buy} UO wag

‘yay jeaqyod uesuauny ety uiLgim dnosBgns awanxe Ue ya] eG eyL, jo epuabe ayy oyu! syBisul suIAay ai0jdxe ILM Om ‘maIAeld 834 SILA Ul
7 , . SL0Z ‘F190 UO aay poweens

tei@ sc. Bl
SMAIA 178°C

 

 

ueWwpoos) uOSser

Zueay Guues}y yBneueAey oui se0q yeu VONSOV
14357 WYVG SHL — ddiug ulnsy WIM .MAZIAZYd NOAYLVd»

 

PLAINTIFF’S ELEVENTH REQUEST FOR JUDICIAL NOTICE [11-RJN]

 

 

 

12
13
14
15
16
17
18
19
20
21
22
23
24
25

11

26

27

28
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

d,

Case 1:18-cv-08653-VEC-SDA Document 38 Filed 10/15/18 Page 5 of 15

VIDEO TRANSCRIPT

00:01 GOODMAN: Welcome to this preview stream for the upcoming episode of the
“Intelligence Assessment” with Kevin Shipp. [URLs displayed]

Lie EOL kevin_shipp

PU Ue Lt 7

 

00:09 GOODMAN: Today Kevin and I are going to be exploring the agenda of what
Kevin has defined as the “Dark Left. This of course is a radical
sub-set of left leaning politicians and activists in the United States
who seem to be willing to go to any lengths to achieve their goals
and those goals seem to be the subversion of the U.S. Constitution
and the destruction of many of our rights and perhaps even the
government itself.

00:38 GOODMAN: We’re going to beginning in only just thirty minutes only on
PATREON. Of course, the Intelligence Assessment with Kevin
Shipp is one of many shows that we have taking to putting
exclusively on PATREON.

00:51 GOODMAN: We want to avoid the troll heavy environment that .. uh .. YouTube
and some of the other .. uh.. channels are over-run by. So, by
being on PATREON we allow our viewers the opportunity to
enjoy this information without being inundated by .. uh.. people

who maybe aren’t here for the same reasons that .. uh.. the more
serious viewers among us might be.

01:33 GOODMAN: Kevin Shipp of course is a recovering C.I.A. officer. Who left the
C.LA. after he discovered a serious breach that was in every U.S.
Embassy around the world.

02:06 GOODMAN: Kevin was pursued by the C.I.A. He house was poisoned, his
family was targeted, and he has conducted an independent
investigation into those matters. He details all of that in his book
“From the Company of Shadows”, which of course people can
purchase by going to Kevin’s web-site.
FORTHELOVEOFFREEDOM.NET

5
PLAINTIFF’S ELEVENTH REQUEST FOR JUDICIAL NOTICE [11-RJN}

 
 

 

10

V1

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

 

Case 1:18-cv-08653-VEC-SDA Document 38 Filed 10/15/18 Page 6 of 15

PUBLIC ARTIFACTS SECTION TWO:

hittps://www.amazon.com/gp/product/0692017968/ref=dbs_a_def_rwt_bibl_vppi_i0

From the Company of Shadows Hardcover ~ October 16, 2012
by Kevin Michael Shipp v (Author), Lisa Rowan (Editor), Caroline Blochlinger (Illustrator)

sivivisisty v 48 customer reviews

> See alt 2 formats and editions

i ry aha) pou e a
ar i Kindle | Hardcover
C . ; | $12.99 | | $25.95
i Ve ne ane tt rrr mmr oa! a
OM PA ie Read with OurFree App -—=—- 19. Used from $25.94
(ore 36 New froms $25.95

4 Collectible from $1,297.50

HADOWS

From the Company of Shadows. Read firsthand accounts of fascinating events inside the CIA. Learn
how the CIA conducts operations, recruits agents and protects defectors from assassination. Understand
the current global and domestic threat of terrorism from the perspective of a decorated CIA officer. Read
an insider's expose’ of the CIA's use of secrecy and the executive branch's abuse of the shadowy State
Secrets Privilege. Information in the hard copy is not inctuded in the Kindle version.

See all 3 images Deca
wear

From the Company of Shadows. Read firsthand accounts of fascinating events inside the
CIA. Learn how the CIA conducts operations, recruits agents and protects defectors from
assassination. Understand the current global and domestic threat of terrorism from the
perspective of a decorated CIA officer. Read an insider's expose’ of the CIA's use of

secrecy and the executive branch's abuse of the shadowy State Secrets Privilege.
Information in the hard copy is not included in the Kindle version.

sce Tra emo mT enLE La On eE Crm EH

TORS Bu

5
ela EN Amer Lm ea
eeu sk)

 

6
PLAINTIFF’S ELEVENTH REQUEST FOR JUDICIAL NOTICE [11-RJN]

 

2a} “The Dream Daughter” by Diane Chamberlain
Arich, genre-spanning, breathtaking novel about one mother’s quest to save her child, unite her family, and believe in the unbelievable. | Learn more

 
 

 

 

 

. a

From the Inside F lap

   
     
 

Kevin Shipp, a decorated CIA officer, held several sensitive high level positions,
Operating in over twenty foreign countries and participating in life threatening
assignments. He recounts some of these Operations, including humorous events
usually not revealed to the public.

Casey during the Iran Contra Affair.

He provides a detailed expose’ of the CIA's use of secrecy and the Executive
Branch's abuse of the little known State Secrets Privilege.

"From 1953 to the present the federal government, and most notoriously the CIA,
has used the assertion of the State Secrets Privilege to block cases of negligence,
discrimination, shut down whistleblower claims, prevent other branches of
government from conducting investigations...and block contractors from resolvin
business conflicts..."

Shipp provides a stunning example of the CIA's concealment of negligence by
including €xcerpts from his book on the subject, blacked out by CIA censors. He
Spent months going back and forth, line by line, word by word, negotiating with

20

21

22

23

24

25

26

27

28

 

 

 

the CIA for the book's release.

He also supervised the Department of State Anti Terrorism Assistance program
and managed the protective detail assigned to the president of Afghanistan

following the US invasion.
10

1]

12

13

14

15

16

17

18

19

20

2]

22

23

24

25

26

27

28

 

 

PUBLIC ARTIFACT THREE:

https://www. COMA ola er eleases/former-cia-agent-kevin-shipp-reveals-shocking-details-in-new.
book-from-the-company-of-shadows-221304401.html

Includes Embedded Coding to Expose Details Previously Blacked Out by CIA

NEWS PROVIDED By SHARE THIS ARTICLE

<n ©0CCCCe
Aug 27, 2013, 03:35 ET

BS STso Tarts a TS official U.S. time is:

atthe USSe- 0 eee

Ca aiehet | Li arL amet ey stot ERraenT:) ; parton,
ee ire rat ety se es

 

ATLANTA, Aug. 27, 2013 /PRNewswire/ -- While working as a senior officer ona
secret government base, Shipp and his family were subjected to severe toxic exposure.

Their home was broken into, the family was spied on and followed, documents were
altered and Shipp's career was threatened. He and his family filed a personal injury suit
against the CIA. The CIA signed a court ordered mediated settlement. Two days later, the
CIA refused to abide by the agreement, threatening that if the family did not accept a
lower settlement — they would invoke the State Secrets Privilege.

8
PLAINTIFF'S ELEVENTH REQUEST FOR JUDICIAL NOTICE [11-RJN]

 

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

 

0
Case 1:18-cv-08653-VEC-SDA Document 38 Filed 10/15/18 Page

After coercing a federal judge, the CIA used the privilege to shut the case down ina
secret court and placed a seal on it. No one, not even his or her Congressman and
Senator, could have access to the evidence. The family was threatened with jail if they
discussed the case with anyone. [emphasis added]

Chapter 26 of Shipp's book discusses the ensuing cover-up. The CIA blacked out the
majority of the chapter. The book was reviewed by the CIA and approved for publication,

Shipp built a code into the manuscript revealing the cover up.
For more information contact Ascent Publications, LLC at (813) 500-03 97, or e-mail.

subsequent CIA cover up.

Sue Williamson

9
PLAINTIFF'S ELEVENTH REQUEST FOR JUDICIAL NOTICE [11-RJN]

 

 

 

 

 
10
U
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

|

Case 1:18-cv-08653-VEC-SDA Document 38 Filed 10/15/18 Page 10 of 15

PUBLIC ARTIFACTS SECTION FOUR:

PACER entries for U.S.D.C. for the District of Columbia (Washington, DC), CIVIL DOCKET FOR CASE #:
1:14-cv-01589-EGS. Internet URL: https://ecf.ded.uscourts.gov/cgi-bin/DktRpt.pl?7 13926706713069-
L_1 0-1

 

  
  

    
 

Retr 1a] Reports Utilities Leeletelig

U.S, District Court
District of Columbia (Washington, DC)
CIVIL DOCKET FOR CASE #: 1:14-cv-01589-EGS

ACCURACY IN MEDIA, INC. et al v. DEPARTMENT OF DEFENSE et al Date Filed: 09/19/2014
Assigned to: Judge Emmet G. Sullivan Jury Demand: None
Cause: 05:552 Freedom of Information Act Nature of Suit: 895 Freedom of Information Act
Jurisdiction: U.S. Goverment Defendant
Plaintiff
ACCURACY IN MEDIA, INC. represented by John Harrison Clarke
LAW OFFICE JOHN H CLARKE
1629 K Street, NW
Suite 300
Washington, DC 20006-1631
(202) 344-0776 w
Fax: (202) 332-3030 we
Email: johnhclarke@earthlink net
LEAD ATTORNEY
ATTORNEY TO BE NOTICED
Plaintiff
KEVIN MI CHAEL SHIPP represented by John Harrison Clarke
(See above for address)
LEAD ATTORNEY
ATTORNEY TO BE NOTICED

Right now. the official US. time is:

11:09:55 a.m

Monday, October 8, 2018
acm tt ys ae

 

10
PLAINTIFF’S ELEVENTH REQUEST FOR JUDICIAL NOTICE [11-RJN]

 

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

 

|
18 Page 11 of 15

Case 1:18-cv-08653-VEC-SDA Document 38 Filed 10/15/

11. Plaintiff Kevin Michael Shipp is an individual residing at 636 9th
Avenue North, Jacksonville Beach, Florida. Mr. Shipp is a former Central Intelligence
Agency officer and antiterrorism expert, having held several high level positions in
the CIA. He was assigned to be a protective agent for the Director of Central
Intelligence, a counterintelligence investigator, a Counterterrorism Center officer, a
team leader protecting sensitive CIA assets from assassination, a manager of high-
risk protective operations, a lead instructor for members of allied governments, an
internal staff security investigator, anda polygraph examiner. He was tasked with
protecting the CIA from foreign agent penetration and the chief of training for the

CIA federal police force. Mr. Shipp functioned as program manager for the

Case 1:14-cv-01589-EGS Document 1. Filed 09/19/14 Page 10 of 61

Department of State, Diplomatic Security, and Anti Terrorism Assistance global
police-training program. He is the recipient of two CIA Meritorious Unit Citations,
three Exceptional Performance Awards, and a Medallion for overseas covert
operations. He is the author of the book, From the Company of Shadows—CIA
Operations and the War on Terrorism, Ascent Pub., 2012.

12. These seven members of the Citizens Committee on Benghazi, along

with Accuracy in Media, Inc., are collectively referred to as "plaintiffs."

1]
PLAINTIFF’S ELEVENTH REQUEST FOR JUDICIAL NOTICE [ 11-RJN]

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

hd errr hep

Case 1:18-cv-08653-VEC-SDA Document 38 Filed 10/15/18 Page 12 of 15

PUBLIC ARTIFACT FIVE:

Author of the book mentioned in the Jason Goodman video comments on this present lawsuit.

https://trackingmeroz.wordpress.com/ta whistleblower/

   

X-CIA “whistleblower” Kevin Shipp warns, ‘I'd be careful with this one.”

 

 

 

 

SEE Rewin Son August 20, 2018 at 10:03 am sad: Edit

i'd be careful with this one. The suit is false. Just because a federal CIVIL suit is filed
does not make the information real. it is a common tactic to make accusations
appear authentic. This could be a case of legal defamation against the defendant. |
have read the suit, and it appears just to be an attempt to silence Jason Goodman. |
am a Christian. Not only is there a media assault on Christianity, but there is a direct
assault to try to silence Internet investigative journalists.

Right now, the official U.S. time is:

11:24:24 a.m

Deemer el MEL) —
acorns Mm nasccl

 

12
PLAINTIFF’S ELEVENTH REQUEST FOR JUDICIAL NOTICE [11-RJN]

 

 
 

 

 

Case 1:18-cv-08653-VEC-SDA Document 38 Filed 10/15/18 Page 13 of 15

“sysyeuinol aanesysaaut J9Us9}U] B2Ua}is 0} Anj 03 YNeSse

PAUP @ St 249K) yng ‘AUeNnsuY> UO yhesse eipauw e asayy si Ayu0 yon ‘ueNsuUD e we
| "UEWIPOOS UOSer aduaris 0} JduayYe Ue 9q 0} }snf syeadde y: pue ‘yns @y} peas aaey
1 WUepuajap ay3 ysulede “ORneWes ap jeda} jo ased & aq pjnod SIY | “DuUaYy Ne seadde
SUOHESNIIe aye 0} 317k} UOWIOD © St} Jas uOewWOju! ay) ayeWw Jou saop

PA S13INS AID }24apay e asnesagq ysn¢ “9S}E} S! INS BY { “dUO SIL] YIM jnyaued aq PI

HPpg “PRES WE FOOT IE STO? “OE IsNBMy uO ~s cy

« SHO SIGH UWIAA Ingeled aq p,j, ‘susem ddlys uney JemolgeRsiyM, Y1D-x

 

13

PLAINTIFF’S ELEVENTH REQUEST FOR JUDICIAL NOTICE [11-RJN]

 

 

11
12
13
14
15
16
17
18
19
20

21

22

23

24

25

26

27

28
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

D. GEORGE SWEIGERT, C/O

i

 

Case 1:18-cv-08653-VEC-SDA Document 38 Filed 10/15/18 Page 14 of 15

 

 

 

 

P.O. BOX 152
MESA, AZ 85211
IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
(FOLEY SQUARE)
D. GEORGE SWEIGERT Case No.: 1:18-cv-08653-UA
Plaintiff,
Vs.
JASON GOODMAN
CERTIFICATE OF SERVICE
Defendant
CERTIFICATE OF SERVICE

The Plaintiff certifies under penalties of perjury that the enclosed documents have been sent via First Class

postage paid U.S. Mail to:

Jason Goodman
252 7" Avenue #6S
New York, NY 10001

PRO SE DIVISION

Clerk of the Court

U.S. District Court for the SDNY
(FOLEY SQUARE)

500 Pearl Street

New York, New York 10007-1312

Respectfully dated this aay Lociorer 2018,

Py, Spy.

D. GEORGE SWEIGERT

CERTIFICATE OF SERVICE

 
 

 

 

 

—-
a
5
4
cab)
o
~ ZLET-LO0OT HOA MON 10K MON
a = JO. [ed 00S
a (@UVNOS. ATIOD
S ANGS 24} 40J 3.n0|d 321ySIG "Ss" | |
B . jAney J9 FAI D :
i NOISIAIG FS OUd ee
: : ee
5 ZL 6LLL 9828 LPZS 91S S086 ore

 

 

 

 

 

QS WHIM -
ow Sa Y3SWNAN ONIMOVHL Sdsn ; 250 °
8 | [p09]. 810/St/0L :AVO “nee CaL03dxa .
3 @ Aea-2 TIVIN ALIHOIUd
: 8001 ors: ro . IIZS8 ZV ‘WSAIA
é Ae oc88 BiG o/0 “UEDTIMS TOUOTD. ‘d

Sv'8$., baz | :

aivd s0VL80d. sn

2k: A EE
a (fa4 SANG
ae Be oS ag fer

 

- ejeyy - DURITS TVISOd pry fo» | Lo he
